Citation Nr: 1825715	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in April 2017.  A hearing transcript is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's COPD began in service and is not due to his history of tobacco use. 


CONCLUSION OF LAW

The criteria for service connection for COPD have been met. 38 U.S.C. §§ 1110, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
The Veteran underwent several chest examinations during service.  In May 1973, a chest x-ray revealed negative results.  A December 1973 reenlistment examination showed the heart and lungs to be normal except for "minimal apical scarring" that appeared to be "old and chronic."   At separation from service, in October 1975, a chest examination showed "blunting of the right costophrenic angle" and "minimal apical densities which may be either pleural or parenchymal in location."  It was noted that the densities "most likely represent the residual of previous granulomatous infection."  He was also treated for pneumonia in approximately April 1968.  

After separation from service, in July 1976, the Veteran underwent a pulmonary function test (PFT) that showed an FEV1 of 2.759 L for 72% predicted and the FVC was 5.1518 for 115% predicted; the FEV1/FVC ratio was 50% and the mid-maximal flow rate was 0.9 L/s for 20% predicted.  After bronchodilator, the FEV1 was 2.62 for 68% predicted (change negative 5%), the FVC was 4.795 (101% predicted), the FEV1/FVC was 55% predicted, and the MMFR was 1.24 L per second (28% predicted).  The overall impression was mild to moderate COPD and it was recommended that he quit smoking.

Currently, the Veteran is diagnosed with moderate to severe COPD, manifested by progressive dyspnea.  He denies significant cough and sputum production.  He has been hospitalized for COPD exacerbations, has nocturnal desaturations, and uses oxygen supplementation nightly.  
      
In February 2016, the Veteran obtained a medical opinion from Dr. Roman, the Chief of Pulmonary Medicine at Eglin Air Force Base in Florida.  Dr. Roman concluded that the Veteran's COPD was present while he was in service, though he was asymptomatic.  Relevantly, the Veteran reported to Dr. Roman that he smoked approximately one pack of cigarettes per day for about 23 years, until he quit in 1977, but Dr. Roman did not address the Veteran's significant history of smoking in his nexus opinion.

Therefore, in August 2017, the Board sought an expert medical opinion to assist in assessing the etiology of the Veteran's COPD.  Dr. Shaikh, the Director of the Medical Intensive Care Unit, Division of Pulmonary, Medical Service Line from Hines VAMC, rendered such an opinion in October 2017.  After review of the claims file, he opined that it is more likely than not that the COPD began in service and it is less likely as not solely related to his history of tobacco use.  In support of his opinion, he noted that the PFT data from July 1976 demonstrated moderate COPD, which is "very unlikely" to have developed in the short time period between separation of service and the July 1976 tests.  He further stated that the Veteran was diagnosed with COPD at 40 years old and while smoking-related COPD can occur at that age, it is generally considered "early-onset COPD," the causes for which are multifactorial.  Additionally, he stated that "one should consider alpha-1-antitrysin (AAT) deficiency as a possible contributing factor" for early-onset COPD.  As the Veteran was not tested for this disease, it is unknown whether the early-onset COPD could be explained by AAT rather than smoking. 

In consideration of the evidence, the Board finds that the COPD began in service and, resolving reasonable doubt in favor of the Veteran, is unrelated to his history of tobacco use.  Service connection for COPD is therefore warranted.  As this constitutes a full grant of the issue on appeal, a discussion of VA's duties to notify and assist is unnecessary. 


ORDER

Service connection for COPD is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


